Case 17-00372-jkf     Doc 14    Filed 01/16/19 Entered 01/17/19 13:28:46          Desc Main
                                Document      Page 1 of 6



             IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                       :   Chapter 7
                                             :
Wilton Armetale, Inc.                        :
a/k/a Wapita, Inc.,                          :
                                             :
                     Debtor.                 :   Case No.: 16-16779 (REF)
_________________________________

David A. Eisenberg as Chapter 7              :
Trustee of Wilton Armetale, Inc.             :
a/k/a Wapita, Inc.,                          :
                                             :
                            Plaintiff,       :
                                             :
              v.                             :
                                             :
Leisawitz Heller Abramowitch                 :
Phillips, P.C. d/b/a The Law Firm            :
of Leisawitz Heller d/b/a Leisawitz          :
Heller, and Charles J. Phillips,             :
Esquire, and Eden R. Bucher,                 :
Esquire,                                     :
                                             :
                            Defendants.      :   Adversary No.: 17-372 (JKF)
___________________________________

                       PRETRIAL SCHEDULING ORDER

       AND NOW, this 16th day of January, 2019, the Plaintiff, having filed an adversary

proceeding, and the Defendant, having filed a responsive pleading, it is hereby

ORDERED that:

       1. On or before Wednesday, February 6, 2019, the parties shall submit to

chambers a joint statement indicating whether they consent to participate in the court-
Case 17-00372-jkf      Doc 14    Filed 01/16/19 Entered 01/17/19 13:28:46       Desc Main
                                 Document      Page 2 of 6



annexed mediation program. The joint statement may include up to three suggested

mediators from the list of certified mediators, which list may be obtained from the Clerk.

If the joint statement contains no suggested mediator(s), then the Court will choose one.

       2. On or before Wednesday, February 6, 2019, counsel shall have held and

concluded the mandatory discovery conference pursuant to Fed.R.Civ.P. 26(f),

incorporated into these proceedings by Fed.R.Bankr.P. 7026. During said conference,

the parties shall consider, as part of their deliberations on how to proceed with discovery

(including electronic discovery), the discovery and pretrial schedule detailed in paragraph

5 below in this Order.

       3. Within fourteen days of the conclusion of the parties= discovery

conference, should the parties propose a discovery or pretrial schedule that differs from

the one below, they shall file with the Bankruptcy Court a report on discovery as

mandated by Fed.R.Civ.P. 26(f). The parties shall detail those differences in their Rule

26(f) report, along with the reasons therefore. The Court may, when appropriate, order a

hearing based upon the information found in the Rule 26(f) report. If the parties are in

agreement with the discovery schedule as outlined herein, no report need be filed unless

there are objections to the initial discovery disclosures.

       4. Within fourteen days after the conclusion of the Rule 26(f) conference, the

parties shall provide the initial disclosures detailed in Fed.R.Civ.P. 26(a)(1). Any

objections to the initial discovery disclosures required by Fed.R.Civ.P. 26(a)(1) shall be

clearly raised in a Rule 26(f) report.


                                              2
Case 17-00372-jkf     Doc 14    Filed 01/16/19 Entered 01/17/19 13:28:46         Desc Main
                                Document      Page 3 of 6


       5. The following discovery and pretrial schedule shall be considered by the parties

in their deliberations at their discovery conference:

              A.     All discovery shall be completed on or before Tuesday, April 16,
                     2019.

              B.     All expert witnesses shall be identified and a copy of each expert=s
                     report shall be provided to every other party, in accordance with
                     Fed.R.Civ.P. 26(a)(2) on or before Monday, March 18, 2019.

              C.     All motions to amend the pleadings or for summary judgment shall
                     be filed on or before Thursday, May 16, 2019.

              D.     All discovery disclosures pursuant to Fed.R.Civ.P. 26(a)(3) shall be
                     served on opposing parties and filed with the bankruptcy court on or
                     before Thursday, May 30, 2019.

              E.     Any objections to the Rule 26(a)(3) disclosures shall be served on
                     opposing parties and filed with the bankruptcy court on or before
                     Thursday, June 13, 2019.

              F.     On or before Monday, July 15, 2019, the parties shall file a joint
                     pretrial statement consistent with the form set forth in paragraph 6
                     below and file a copy with chambers. The joint pretrial statement
                     shall be signed by all counsel. It is the obligation of the plaintiff=s
                     counsel to initiate, assemble and submit the proposed pretrial
                     statement. Plaintiff=s counsel shall submit a proposed joint pretrial
                     statement to defendant=s counsel not less than 7 days prior to the
                     deadline for its submission.

                     Counsel are expected to make a diligent effort to prepare a proposed
                     pretrial statement in which will be noted all of the issues on which
                     the parties are in agreement and all of those issues on which they
                     disagree. The proposed pretrial statement shall supersede all
                     pleadings in the case. Amendments will be allowed only in
                     exceptional circumstances and to prevent manifest injustice.

              G.     All motions in limine shall be filed on or before Monday, July 15,
                     2019.




                                              3
Case 17-00372-jkf    Doc 14    Filed 01/16/19 Entered 01/17/19 13:28:46         Desc Main
                               Document      Page 4 of 6


     6. The joint pretrial statement shall be in the following form:

            A.      Basis of jurisdiction. A statement setting forth the basis of
                    jurisdiction and whether the matter is core or noncore. If the matter
                    is noncore, the parties shall state whether they consent to the Court=s
                    entry of a final order pursuant to 28 U.S.C. '157(c)(2). If the
                    parties disagree, they shall each cite to relevant authority to support
                    their positions.

            B.      Statement of uncontested facts. A statement of the uncontested
                    facts.

            C.      Statement of facts which are in dispute. A statement of the facts in
                    dispute. No facts should be disputed unless opposing counsel
                    expects to present contrary evidence on the point at trial, or
                    genuinely challenges the fact on credibility grounds.

            D.      Damages or other relief. A statement of damages claimed or relief
                    sought. A party seeking damages shall provide, for each cause of
                    action being pursued: (a) a detailed description of each item of
                    damages claimed; (b) the legal authority for such damages and
                    (c) the specific amount of damages claimed. A party seeking relief
                    other than damages shall, for each cause of action being pursued, list
                    the exact form of relief sought with precise designation of persons,
                    parties, placed and things expected to be included in any order for
                    relief and the legal authority for such relief.

            E.      Legal issues. For the causes of action being pursued, identify the
                    following: (i) the constitutional, statutory, regulatory and decisional
                    authorities being relied upon for each cause of action; (ii) the
                    elements which must be satisfied to prevail on each cause of action;
                    and (iii) which party bears the burden of proof on each element.
                    Also list any additional legal issues (e.g., affirmative defenses) that
                    will be relevant to the court=s disposition of the matter, the authority
                    pertinent to each legal issue, and the party which bears the burden on
                    the issue.

            F.      Witnesses. A list of witnesses in the order in which they will be
                    called, along with a brief statement of the evidence the witness will
                    give. Witnesses shall be classified between those whom any party
                    expected to present and those whom any party may call if the need
                    arises. If not already provided to all parties, the address and

                                            4
Case 17-00372-jkf     Doc 14     Filed 01/16/19 Entered 01/17/19 13:28:46         Desc Main
                                 Document      Page 5 of 6


                     telephone number of each witness shall be disclosed.

              G.     A list of all exhibits. A list of all exhibits to be offered into
                     evidence which shall be serially numbered and physically marked
                     before trial in accordance with the schedule. Documents which a
                     party may offer if the need arises shall be separately identified.

              H.     A list of each discovery item and trial deposition. A list of each
                     discovery item and trial deposition to be offered into evidence.
                     Counsel shall designate by page portion of deposition testimony and
                     by number the interrogatories/request for admissions which shall be
                     offered into evidence.

              I.     Estimated trial time and scheduling issues. A statement of: (1) the
                     estimated time which the trial will require; and (2) any issues that
                     should be considered in setting a trial date (e.g. witnesses traveling
                     from out-of-state who will need notice of the trial date to make their
                     travel plans).

              J.     Certification. A certification that the parties have attempted good
                     faith settlement discussions without success.

       7. A mandatory pretrial/settlement conference shall be held on Tuesday, August

20, 2019, at 2:00 p.m., in Bankruptcy Courtroom No. 3, Robert N.C. Nix Federal

Building & Courthouse, 900 Market Street, 2nd Floor, Philadelphia, Pennsylvania.

       8. If the adversary proceeding is not resolved prior to the conclusion of the final

pretrial/settlement conferences, the adversary proceeding shall be set down for trial at the

Court=s first available trial date. The trial may be continued only in exceptional

circumstances on motion to and leave of Court.

       9. Seven (7) or more days prior to the date of the trial, each party is required to

provide: (i) a copy of exhibits to the opposing parties; and (ii) two copies of exhibits to

chambers.


                                              5
Case 17-00372-jkf      Doc 14     Filed 01/16/19 Entered 01/17/19 13:28:46          Desc Main
                                  Document      Page 6 of 6


       10. The Court may require each party to file (and, if not directed by the Court,

each party may choose to file), five (5) days prior to the date of the trial, a pretrial

memorandum with service on the opposing party and a courtesy copy delivered to

chambers.


                                                _________________________________
                                                HONORABLE JEAN K. FITZSIMON
                                                United States Bankruptcy Judge




                                               6
